Citation Nr: 1217610	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had periods of active duty from January 1977 to December 1980, September 1997 to May 1998, and November 2004 to November 2006, with additional periods of Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

In July 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  At the time of the hearing, the record was held open for 14 days to allow the Veteran to submit additional evidence.  Subsequently, the Veteran submitted additional evidence without waiver of consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  As the claims in appellate status are remanded, the AOJ will have an opportunity to review this evidence in the first instance.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

This appeal arises out of the Veteran's contention that he has multiple orthopedic disabilities that are attributable to service.  He specifically maintains that performing manual labor and rigorous physical training in service, to include heavy lifting, running, and pushups, led to the conditions for which he seeks service connection.  As discussed below, prior to adjudication upon the merits, a remand is required to allow for additional development.

As outlined above, the Veteran had three separate periods of active duty service.  The claims file contains service treatment records (STRs) from the Veteran's periods of Reserve service performed between the periods of active service.  These records were first associated with the claims file from copies the Veteran submitted, and more recently, the original documents were obtained.  Review of the records reveals that the Veteran sought treatment and was diagnosed as having conditions of the back, knees, shoulders, and wrists, to include findings of arthritis of the knees, shoulders, and wrists.  However, the record contains only limited STRs from the Veteran's three periods of active duty service in the form of records from the Eisenhower Army Medical Center.  It does not appear that any attempt has been made to obtain the remainder of the Veteran's STRs from his periods of active duty.

Therefore, upon remand, the AOJ must ensure that all appropriate steps are taken to seek the STRs from the Veteran's three periods of active service and associate them with the claims file.  38 C.F.R. § 3.159 (2011).  If the Veteran's complete STRs are not available, the claims file must contain documentation of the efforts to obtain the records and a record of the Veteran's being notified of the non-available records pursuant to 38 C.F.R. § 3.159(e) (2011).

Despite the prior evidence of arthritis of the knees, shoulders, and wrists, in a May 2007 VA examination report, an examiner only diagnosed chronic lumbar strain, degenerative joint disease of the left knee, and patellar tendonitis of the right knee.  The examiner did not provide any opinion regarding the etiology of these conditions.  Review of the most recent treatment records also raises questions about the current diagnoses present.  In order to satisfy the duty to assist, the Veteran should be scheduled for a comprehensive VA examination.  38 C.F.R. § 3.159(c) (2011).

The purposes of this examination(s) are to clarify the current diagnoses and obtain opinions regarding the etiology and onset of any diagnosed disabilities of the low back, bilateral knees, bilateral shoulders, and bilateral wrists.  See 38 C.F.R. § 3.159(e) (2011).  The record does not currently contain a VA examination report that contains such opinions.

Obtaining the STRs from the Veteran's periods of active duty may change the underlying factual background on which the etiological questions are considered.  In light of this, the Board stresses the need for a comprehensive VA examination report that considers the complete factual background in this case, to include the examiner's review of all available relevant records and the Veteran's reported history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's STRs from his three periods of active duty service and associate them with the claims file.  If the Veteran's complete STRs from his three periods of active duty service are not available, the claims file must be clearly documented to that effect and the Veteran should be notified of the non-availability of such records pursuant to 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for an examination with a qualified clinician to evaluate the nature and etiology of his claimed disabilities of the low back, bilateral knees, bilateral shoulders, and bilateral wrists.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify all low back, knee, shoulder, and/or wrist disabilities present.  For each disability identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the disability is related to any incident of military service, to include as due to manual labor and rigorous physical training in service such as heavy lifting, running, and pushups.  

For purposes of this remand, the reviewing clinician should accept as true that the Veteran participated in manual labor and rigorous physical training in service to include heavy lifting, running, and pushups.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


